J-A01045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.S. A/K/A             :   IN THE SUPERIOR COURT OF
    D.D.G.S., A MINOR                          :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1836 EDA 2017

                  Appeal from the Order Entered May 11, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000440-2017,
                            CP-51-DP-0000647-2017


BEFORE:      LAZARUS, J., OTT, J., and PLATT, J.

MEMORANDUM BY OTT, J.:                                   FILED MARCH 08, 2018

        Father (“R.S.”) appeals from the decree in the Court of Common Pleas

of Philadelphia County that involuntarily terminated his parental rights to his

son, D.S. a/k/a D.D.G.S. (“Child”), born in December of 2014, and the order

that changed Child’s placement goal to adoption. Father’s court-appointed

counsel, Michael J. Graves, Jr., Esquire, has filed a petition for leave to

withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S.

738 (1967). Upon review, we deny counsel’s petition and remand this case

for a compliant Anders brief or an advocate brief.

        The record reveals the following facts and procedural history. On March

8, 2017, the Philadelphia Department of Human Services (“DHS”) received a

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A01045-18



report alleging that F.H. (“Mother”) jumped out of a second floor window with

Child in her arms while under the influence of phencyclidine.         The report

further alleged that the Child suffered an orbital fracture, head bleeding, brain

bleeding, and multiple skull fractures. It is undisputed that, at the time of this

incident, Father did not reside with Mother and Child.

        The trial court placed Child in the emergency protective custody of DHS

on March 13, 2017, upon his discharge from the hospital. By order dated

March 24, 2017, following a hearing attended by Father and his counsel,

Attorney Graves, inter alia, the trial court adjudicated Child dependent, and

set his placement goal as return to parent.          The court granted Father

supervised visits at the agency “when . . . [C]hild is medically cleared. . . .”

Order, 3/24/17. Further, the court placed Child in kinship care. Id.

        By separate order dated March 24, 2017, the trial court found

aggravated circumstances existed as to Father because his parental rights to

two older children were involuntarily terminated by decrees dated July 21,

2016.     See 42 Pa.C.S. § 6302 (Definitions); DHS Exhibit 7;1 Trial Court




____________________________________________


1 DHS introduced separate exhibits during the subject proceedings with
respect to the involuntary termination and goal change petitions. The
foregoing exhibit is included in the certified record for docket no. CP-51-AP-
0000440-2017.




                                           -2-
J-A01045-18



Opinion, 9/14/17, at 2. The court determined that no efforts were to be made

to reunify Child with Father.2 Aggravated Circumstances Order, 3/24/17.

       On April 18, 2017, DHS filed a petition for goal change to adoption. On

the same date, DHS filed a petition for the involuntary termination of Father’s

and Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (4),

(5), (8), and (b).3     A hearing on the petitions occurred on May 11, 2017,

during which Child was represented by both a Child Advocate and a Guardian

Ad Litem (“GAL”). DHS presented the testimony of Shakima Manning, case

manager of the Community Umbrella Agency. Further, DHS introduced seven

exhibits related to the goal change petition and eight exhibits related to the

termination petition, all of which the trial court incorporated into the record.

Father testified on his own behalf.

       At the conclusion of the evidence, the GAL stated on the record in open

court that DHS’s case for the involuntary termination of Father’s parental

rights is “on very shak[]y grounds.” N.T., 5/11/17, at 34. The GAL explained,

“[U]nder [Section 2511(a)(2)], I think it’s significant that dad became aware

____________________________________________


2 Section 6341(c.1) of the Juvenile Act provides, in part, “If the court finds
from clear and convincing evidence that aggravated circumstances exist, the
court shall determine whether or not reasonable efforts to . . . preserve and
reunify the family shall be made or continue to be made and schedule a
hearing as required in section 6351(e)(3) (relating to disposition of dependent
child.” 42 Pa.C.S. § 6341(c.1).

3 In both petitions, DHS erroneously asserted that Child was adjudicated
dependent on March 24, 2016, and that he was in the custody of DHS since
March 13, 2016. See Goal Change Petition, 4/18/17, at ¶ 5; Involuntary
Termination Petition, 4/18/17, at ¶ 5.

                                           -3-
J-A01045-18



that mom was not a safe parent and by his testimony at least actually went

to her to ask her for custody and he did have a safe place [for Child to live]

[by] his own testimony.” Id. The Child Advocate disagreed with the GAL and

stated on the record in open court,

        I think dad’s testimony demonstrates that he hasn’t met this
        child’s basic needs, he at best has seen this child six times since
        this child came into care. There’s been no testimony that he
        provides financial support for this child, that he has bought the
        child presents, that he [ha]s even really attempted to outreach to
        be a father for this child. And I think based on that, I think that
        as the child’s attorney advocate that this child should stay where
        he is.

Id. at 35.

        By order dated and entered on the May 11, 2017, the trial court changed

Child’s placement goal to adoption. In addition, by decree dated and entered

on the same day, the trial court involuntarily terminated Father’s and Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

        Father, through counsel, timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Mother did not file a notice of appeal from the goal

change order or the involuntary termination decree. On September 14, 2017,

the trial court filed its Rule 1925(a) opinion. On October 15, 2017, Attorney

Graves filed a petition for leave to withdraw as counsel and an Anders brief.4


____________________________________________


4   Neither the GAL nor the Child Advocate filed an appellee brief.


                                           -4-
J-A01045-18


       We may not address the merits of the appeal without first reviewing the

request to withdraw.       Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.

Super. 2005) (quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa.

Super. 1997)). Therefore, we review Attorney Graves’ petition at the outset.

       In In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended

the Anders principles to appeals involving the termination of parental rights.5

In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our Supreme

Court explained, “the major thrust of Anders . . . is to assure that counsel

undertakes a careful assessment of any available claim that an indigent

appellant might have.” Id. at 358. The Court stated that this “is achieved by

requiring counsel to conduct an exhaustive examination of the record and by

also placing the responsibility on the reviewing court to make an independent

determination of the merits of the appeal.” Id.

       In order to be permitted to withdraw, counsel must meet three

procedural requirements: 1) petition for leave to withdraw and state that,

after making a conscientious examination of the record, counsel has

determined that the appeal is frivolous; 2) furnish a copy of the Anders brief

to the appellant; and 3) advise the appellant that he or she has the right to

retain private counsel or raise, pro se, additional arguments that the appellant


____________________________________________


5 Likewise, this Court has routinely applied the Anders procedure to appeals
from goal change orders, when the appellant is also appealing from an
involuntary termination decree. See In re J.D.H., 171 A.3d 903, 905 (Pa.
Super. 2017).

                                           -5-
J-A01045-18


deems worthy of the court’s attention. See Commonwealth v. Cartrette,

83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc) (citation omitted).           With

respect to the third requirement, this Court has held that counsel must “attach

to their petition to withdraw a copy of the letter sent to their client advising

him or her of their rights.” Commonwealth v. Millisock, 873 A.2d 748, 752

(Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In his petition to withdraw, Attorney Graves fails to state that, after

making a conscientious examination of the record, he has determined that the

appeal is frivolous. Counsel did attach a copy of his letter to Father, wherein

he stated that he has enclosed a copy of his brief, and he advised Father that

he has “the right to retain new counsel or proceed pro se.” Petition, 10/15/17.

However, counsel failed to explain to Father that proceeding pro se means




                                     -6-
J-A01045-18


that he may raise additional arguments that he deems worthy of this Court’s

attention.

        In his Anders brief, Attorney Graves provides a summary of the

procedural history and facts with some citations to the record.          However,

counsel fails to refer to anything in the record that he believes arguably

supports the appeal.6        Specifically, counsel fails to refer us to the record

evidence that DHS filed the subject petitions five weeks after Child was placed

and 25 days after he was adjudicated dependent. In fact, Attorney Graves

erroneously states, “the evidence showed that the child had been in placement

for over a year. . . .” Anders brief at 16. We conclude that the short time

Child has been in placement arguably supports the appeal from the goal

change order.




____________________________________________


6   Attorney Graves raises the following issues in his Anders brief:

          In accordance with Anders v. California, is there anything in the
           record that might arguably support the appeal that upon
           independent review of the record the court should conclude that
           the appea[l] is not wholly frivolous?

             Whether there was a legal basis for terminating Father’s
            parental rights pursuant to 23 Pa.C.S.A. [§] 2511(a)(1),
            (a)(2), (a)(5), (a)(8), and (b) [and] to change goal from
            reunification to adoption[?]

Anders brief at 6 [unnecessary capitalization omitted].




                                           -7-
J-A01045-18


       It follows that Attorney Graves fails in his Anders brief to refer to the

same record evidence which arguably supports the appeal from the

termination decree under Section 2511(a)(1), as the statutory time frame has

not been satisfied in this case. In addition, counsel fails to refer to the trial

court’s Rule 1925(a) opinion wherein the court erroneously stated that Child

“had been in care for at least thirty (30) months.” 7      Trial Court Opinion,

9/14/17, at 4.

       Further, counsel fails to refer to the GAL’s closing argument wherein she

stated that DHS’s case for the involuntary termination of Father’s parental

rights under Section 2511(a)(2) is “on very shak[]y grounds.” N.T., 5/11/17,

at 34. Counsel fails to refer to Father’s testimony on cross-examination upon

which the GAL based her opinion. Specifically, Father testified that he asked

Mother to let him take Child a few days before the incident that led to Child’s

injuries because he was concerned about Child’s safety. See N.T., 5/11/17,

at 31. Father continued on cross-examination:

       Q. [A]t the time you asked for custody, did you have a place to
       stay with Child?

       A. Yes, yes, my aunt’s house.

       Q. And there was room for him to be with you safe?


____________________________________________


7 We presume that the trial court confused Child’s dependency with those of
his two older siblings, both of whom were both placed in May of 2013, and to
whom Father’s parental rights were terminated by decrees dated July 21,
2016. See docket no. CP-51-AP-0000647-2017, at DHS Exhibits 6-7; see
also docket no. CP-51-AP-0000440-2017, at DHS Exhibit 7.

                                           -8-
J-A01045-18


      A. Yes.

Id. at 32.

      Finally, counsel fails to refer to the record evidence that Child was not

removed from Father, but from Mother, which arguably supports the appeal

from the termination decree under Section 2511(a)(5) and (8). See In re

C.S., 761 A.2d 1197 (Pa. Super. 2000) (en banc) (stating that Section

2511(a)(5) and (8) did not provide a basis for terminating the father’s parental

rights when he was incarcerated at the time of the child’s removal from the

mother’s care).

      In his Anders brief, Attorney Graves states, “after making a

conscientious examination of the record including a review of all the notes of

testimony, he has determined that an appeal would be wholly frivolous and

that the only course of action is to seek leave from this Court to withdraw.”

Anders brief at 10. However, counsel fails to “articulate the relevant facts of

record, controlling case law, and/or statutes on point” that led to his

conclusion. Santiago, 978 A.2d at 361.

      Based on the foregoing, we are not persuaded that Attorney Graves fully

performed his duty as Father’s counsel “to conduct an exhaustive examination

of the record” for the purpose of “uncovering appealable error, before

concluding that” Father’s appeal was frivolous. Santiago, 978 A.2d at 358,

360. Therefore, we conclude that the Anders brief is insufficient.




                                     -9-
J-A01045-18


      Accordingly, we deny counsel’s petition for leave to withdraw and

remand this case. On remand, the trial court shall have seven days to either

appoint new counsel or direct current counsel to continue on this case. The

trial court must then inform the Prothonotary of this Court regarding the

identity of Father’s counsel. The Prothonotary of this Court shall subsequently

establish a new briefing schedule for the parties, and Father’s counsel shall

file either a compliant Anders brief or an advocate brief.

      Petition denied.    Case remanded with instructions. Panel jurisdiction

retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/18




                                     - 10 -